Citation Nr: 1040819	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 
1983.  He was separated from service with a bad conduct 
discharge.  In January 2001, the United States Army noted that 
the Veteran was honorably discharged on May 2, 1982, with 
immediate reenlistment on May 3, 1982.  Later in 1982, the 
Veteran was convicted by a special court-martial for actions that 
occurred after his reenlistment.  The Army determined in 2001 
that the Veteran had a period of honorable service from June 1978 
to May 2, 1982, and a period of service with a bad conduct 
discharge from May 3, 1982 until discharge in November 1983.  In 
September 2004, a Regional Office (RO) of the United States 
Department of Veterans Affairs (VA) issued an administrative 
decision finding that the character of the Veteran's service from 
June 12, 1978, to May 2, 1982, was considered honorable, and that 
the character of his service from May 3, 1982, to November 9, 
1983, was considered other than honorable.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Waco, Texas RO.  In 
that decision, the RO denied service connection for several 
claimed disabilities, including a psychiatric disorder.  The 
Veteran has since relocated, and his case is being handled 
through the Atlanta, Georgia RO.

In March 2010, the Board denied service connection for several 
disabilities, and remanded, for the development of additional 
evidence, the issue of service connection for a psychiatric 
disorder.  At this time, the Board again REMANDS that issue to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.


REMAND

In the March 2010 remand, the Board instructed the AMC to seek 
treatment records for two physicians that the Veteran identified: 
Dr. Hinighter, whom he reported seeing in Georgia in 1989, and 
Dr. Howell, whom he reported seeing recently in Savannah, 
Georgia.  In March 2010, the AMC asked the Veteran to complete 
and return separate authorization forms so that VA could request 
his treatment records from Drs. Hinighter and Howell.  The claims 
file contains two authorization forms signed by the Veteran and 
dated later in March 2010.  The Veteran did not fill in the names 
or addresses for either doctor.  The AMC did not advise the 
Veteran that merely signing the forms was not sufficient and that 
he had to fully complete the forms.  Indeed, the supplemental 
statement of the case implies that the AMC believed the Veteran 
did not respond at all to the request for the authorization 
forms.  However, he did respond but did not provide sufficient 
information.  Thus, on remand the AMC should ask the Veteran to 
fully complete and sign authorization forms, to include the names 
and address of each doctor.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to properly complete 
authorization forms to permit VA to obtain 
treatment records from Dr. Hinighter, whom he 
reports seeing in Georgia in 1989, and for 
Dr. Howell, whom he reports seeing recently 
in Savannah, Georgia.  Ask the Veteran to 
fully complete the forms, to include 
providing the name of each doctor and the 
address of each doctor.  After securing the 
necessary releases, request the records and 
associate any records received with the 
claims file.  If the request yields negative 
responses from the doctors, the Veteran 
should be notified of such.

2.  After completion of the above to the 
extent possible, review the record and 
determine if the Veteran's claim can be 
granted.  If the claim remains denied, issue 
a supplemental statement of the case and 
afford the Veteran an opportunity to respond.  
Thereafter, return the case to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


